DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on March 5, 2021 is being considered by the examiner.
3.	Claims 1-30 are pending.
4.	Figure 4 is directly related to the claimed invention.

    PNG
    media_image1.png
    585
    762
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear what is meant by “the control channel resource configuration indicates that the resource is the adaptive resource or the floating resource, the resource identified as the fixed resource.”)
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-12, 15, 17-22, 24-25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2020/0221444 A1) in view of WO 2010/129885 A1.
Regarding claims 1, 2, 15, 24, 25, 27, 28, 29 and 30, Tiirola et al. disclose a method of wireless communication performed by a user equipment (UE), comprising:
identifying a control channel resource configuration associated with an unlicensed spectrum ([0038]: “there can be multiple mini-slots in a slot, and different UEs can be scheduled in different mini-slots.  Two main scenarios that benefit from mini-slots are latency reduction and unlicensed band operation.”), wherein the control channel resource configuration includes an indication of whether a resource, to be used for an uplink control channel in the unlicensed spectrum, is a fixed resource, a floating resource, or an adaptive resource, 
wherein the fixed resource is associated with a fixed frequency location, 
wherein the floating resource is associated with a variable frequency location, and 
wherein the adaptive resource is associated with at least one of a variable bandwidth or a variable frequency location.
Identifying the resource based at least in part on the control channel resource configuration; and 
transmitting uplink control information on the identified resource.
Tiirola et al. disclose a dynamic management of Uplink control signaling resources in wireless network.  Tiirola et al. teach a technique includes receiving, by a user device from a base station, a plurality sets of uplink control channel resources for the uplink transmission of a type of uplink control information, each set of uplink control resources having a resource configuration; and sending, by the user device to the base station, uplink control information via the selected set of uplink control channel resources.  See Abstract.
Tiirola et al. further teach ([0043]: “Frequency diversity on short PUCCH may be provided based on frequency hopping, clustered transmission or scheduled transmission, depending on the scenario of interest.”)

    PNG
    media_image2.png
    720
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    726
    638
    media_image3.png
    Greyscale

Tiirola et al. teach wherein the resource is fixed resource, floating resource or adaptive resource.  See figure 3A and 3B.

    PNG
    media_image4.png
    712
    616
    media_image4.png
    Greyscale

In an alternative, WO 2010/129885 A1, in the same field of invention, disclose control information 
([0032]: “In one design, SRS transmission may be sent at different frequency locations in the same symbol periods of each SRS subframe, as shown in FIG. 4.  In general, SRS transmissions may be sent (i) at fixed or variable frequency locations in different symbol periods of an SRS subframe, (ii) at fixed or variable frequency locations in different SRS subframes, and (iii) in fixed or variable symbol periods of different SRS subframes.”)

    PNG
    media_image5.png
    382
    550
    media_image5.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the claimed invention was made to configure fixed resource, floating resource or adaptive resource, depending on the scenario of interest.

Regarding claims 5 and 7, wherein identifying the resource further comprising:
Identifying an interlace configuration for the uplink control channel from the plurality of interlace configuration associated with a set of sub-bands.  See figure 3.

Regarding claims 8-11, 18, 19, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure a resource blocks such as recited in claims 8-11.  See also figures 3A and 3B.

Regarding claim 12, Tiirola et al. teach receiving information indicating at least one of a periodicity or an offset of the resource blocks used for the resource.
([0054]: “For or more PUCCH resource sets, a base station (BS) may also change the periodicity of the resource set/allocation (e.g., based on the actual data transmission profile).”

Regarding claim 17, Tiirola et al. further teach wherein identifying the resource further comprises: identifying at least one of a time resource or a frequency resource for the uplink control channel.  (see figure 3).

Regarding claim 18, wherein the control channel resource configuration is common to multiple resources. (see figure 3).

Regarding claims 6, 19, wherein the control channel resource configuration is specific to the resource.  (]0033]: “Uplink control information (UCI) may generally include, for example one or more of: a scheduling request (RS) that the UE send to request uplink resources for transmission”.)

Regarding claims 20, Tiirola et al. teach wherein the control channel resource configuration is determined based at least in part on at least one of: 
downlink control information or 
an outcome of a listen-before-talk (LBT) procedure.  See figures 2 and 4.

    PNG
    media_image6.png
    453
    569
    media_image6.png
    Greyscale

Regarding claims 21 and 22, Tiirola et al. disclose wherein identifying the resource further comprises:
identifying a sub-band, of a plurality of sub-bands, on which to transmit the uplink control channel.  See figure 3.

    PNG
    media_image7.png
    595
    414
    media_image7.png
    Greyscale

Allowable Subject Matter
9.	Claims 13, 14, 16 and 26, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
Koorapaty et al. (US 2019/0132861 A1) disclose physical uplink control channel (PUCCH) resource allocation.

    PNG
    media_image5.png
    382
    550
    media_image5.png
    Greyscale

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412